Citation Nr: 0416096	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability 
claimed as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
symptoms, to include finger numbness and shoulder and neck 
joint throbbing, claimed as manifestations of an undiagnosed 
illness.

3.  Entitlement to service connection for knee pain claimed 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974, and from September 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the issues 
listed on the title page to the RO for further development by 
orders dated August 1999, May 2001, April 2002 and June 2003.


FINDINGS OF FACT

1.  The veteran's low back pain, which has been diagnosed as 
postural lumbar strain and arthritis, did not manifest itself 
until after discharge from his second period of active 
service, and there is no competent evidence that arthritis of 
the lumbar spine was manifest to a compensable degree within 
one year from separation from service or that a causal 
relationship exists between the current diagnoses and 
event(s) during a period of active service.

2.  The veteran's musculoskeletal symptoms of shoulder and 
neck pain with finger numbness have been diagnosed as left 
shoulder impingement syndrome with adhesive capsulitis, 
cervical arthrosis with spasm and radiculopathy, and 
degenerative disease of the cervical spine with rupture of 
C4-C5 and C5-C6.  The claimed symptoms did not manifest 
themselves until after discharge from his second period of 
active service, and there is no competent evidence that 
degenerative changes were manifest to a compensable degree 
within one year from separation from service or that a causal 
relationship exists between the current diagnoses and 
event(s) during a period of active service.

3.  The veteran's right knee pain, which has been diagnosed 
as patellofemoral syndrome, did not manifest itself until 
after discharge from his second period of active service, and 
there is no competent evidence of record suggesting a causal 
relationship between the current diagnosis and event(s) 
during a period of active service.  There is no objective 
evidence of a left knee disability.


CONCLUSIONS OF LAW

1.  A disability of the low back was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1133, (West 2002); 38 C.F.R. §§ 3.303(b), 3.317 
(2003).

2.  A disability involving the shoulders, neck and fingers 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1117, 1131, 1133, (West 2002); 
38 C.F.R. §§ 3.303(b), 3.317 (2003).

3.  A disability involving the knees was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1133, (West 2002); 38 C.F.R. §§ 3.303(b), 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for 
several disabilities.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claims on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in August 
1995 which is prior to enactment of the VCAA on November 9, 
2000.  An August 1996 RO letter advised the veteran of the 
types of information and/or evidence then deemed necessary to 
substantiate a claim of undiagnosed illness.  A Board remand 
order dated August 1999 further delineated for the veteran 
the types of evidence necessary to substantiate his claims.  
By letter dated June 1, 2001, the RO advised the veteran of 
the type(s) of evidence and information necessary to 
substantiate his claims as well as the relative duties on the 
part of himself and VA in developing his claims pursuant to 
the VCAA provisions.  At that time, the RO advised the 
veteran of the "best evidence" that could be submitted in 
the case, and highlighted for him to "PLEASE SUBMIT ANY 
ADDITIONAL EVIDENCE YOU WANT CONSIDERED."  A May 14, 2002 
Supplemental Statement of the Case (SSOC) advised the veteran 
of amendments to the law pertaining to claims of undiagnosed 
illness.  By letter dated June 2003, the RO further advised 
the veteran of the evidence and/or information then deemed 
necessary to substantiate the claims.  Based upon the above, 
the Board finds that the content requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied, to 
include the interpretation of the VCAA requirements intimated 
by the Pelegrini Court.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of these claims, and deprive 
the appellant of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed it appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all were summarily remanded, would add to the backlog of 
cases to be adjudicated by VA and increase the "wait in 
line" by this appellant, as well as all other VA claimants, 
in the adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103.  

As such, the Board finds no basis for concluding that harmful 
error has occurred to this veteran because he received a VCAA 
notice after an initial adverse AOJ adjudication.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained all available service 
medical records as well as VA and private clinic records.  
The Board has remanded the case in order to obtain a medical 
examination deemed necessary to substantiate the claims.  As 
further addressed below, the veteran's claim of undiagnosed 
illness fails as a matter of law.  There is also no competent 
evidence suggesting that his claimed disabilities are related 
to event(s) in service and, in such a situation, VA has no 
duty to obtain medical opinion in the case.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  There are 
no outstanding requests to obtain any other relevant records 
that are both identified and available.  

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to provide notice and assistance has been 
satisfied in this case.



II.  Factual summary

The veteran served his first period of active service from 
October 1971 to October 1974.  His service medical records, 
which include his October 1971 entrance examination and 
September 1974 discharge examination, are negative for any 
indication of musculoskeletal or neurologic disability.  
Similarly, medical examinations for the Army National Guard 
(ARNG) in November 1977, May 1982, and January 1986, as well 
as an extensive January 1990 quadrennial examination, were 
negative for any indication of musculoskeletal or neurologic 
disability.

The veteran had a second period of active service from 
September 1990 to August 1991 with service in the Saudi 
Arabia from November 1990 to July 1991.  His redeployment 
examination, dated June 1991, included his report of a 
negative history for "Swollen or painful joints," 
"Lameness," "Painful or 'trick' shoulder or elbow," 
"Recurrent back pain," "'Trick' or locked knee," and 
"Neuritis."  He reported a belief that he was exposed to 
Anthrax during his deployment, but denied any specific 
knowledge of injury or disease incurred.  His physical 
examination indicated "NORMAL" clinical evaluations of his 
"UPPER EXTREMITIES (Strength, range of motion)," LOWER 
EXTREMITIES (Except feet) (Strength, range of motion)," 
"SPINE, OTHER MUSCULOSKELETAL," and "NEUROLOGIC" systems.

Post-service evidence includes an August 1991 work physical 
for The American Tobacco Company noting the veteran to be a 
"Desert Stormer" and indicating an "OK" assessment.

An April 1992 ARNG quadrennial + 40 examination again 
elicited the veteran's denials of "Swollen or painful 
joints," "Lameness," "Painful or 'trick' shoulder or 
elbow," "Recurrent back pain," "'Trick' or locked knee," 
and "Neuritis," and his physical examination indicated 
"NORMAL" clinical evaluations of his "UPPER EXTREMITIES 
(Strength, range of motion)," LOWER EXTREMITIES (Except 
feet) (Strength, range of motion)," "SPINE, OTHER 
MUSCULOSKELETAL," and "NEUROLOGIC" systems.

The veteran filed his original service connection claim in 
September 1994.  At that time, he described his symptoms as 
follows:

Peeling of skin on hands, numbness of thumb 
and small fingers, joints throb when weather 
changes, trouble bending knees at times, 
headaches on awakening that are back of head & 
feel they run down my back.

The veteran indicated that he had been self-treating the 
symptoms with over-the-counter medications.

In pertinent part, VA clinic records from the Durham VA 
Medical Center (VAMC) include a November 1994 clinic 
consultation for the veteran's complaint of fatigue since his 
return from the Persian Gulf with shortness of breath on 
exercise and a staying cold.  He further complained of right 
sided tingling of the shoulders and arms, with increased 
symptoms in the fingers, of 1 1/2 years duration which had 
increased in severity over the last few months.  He reported 
a right upper extremity resting tremor with loss of grip 
strength on prolonged use.  A Persian Gulf examination in 
December 1994 included his report of shoulder aches, 
headaches and back pain which began while serving in the 
Persian Gulf.  He hadn't felt well since taking anti-nerve 
gas pills and having an Anthrax shot.  In February 1995, he 
was treated for renal calculi with percutaneous nephrostomy 
and percutaneous urethral lithotripsy.  At that time, he 
reported a history of intermittent back pain and dark brown 
urine, with no history of trauma, for several months.  He 
subsequently underwent shock wave treatment of stone without 
incision (ESWL).  A physical examination in April 1995 
revealed decreased range of motion of the neck, decreased 
strength of the left upper extremity when compared to the 
right, and mild tremor of the lumbar paraspinous muscles.  At 
that time, x-ray examinations of the cervical and lumbar 
spines were negative.  

An April 1995 statement from Lewis P. Carly, M.D., indicated 
that the veteran did not have any medical problems prior to 
going to Desert Storm.  A May 1995 medical statement from 
Michael Smith, M.D., reads as follows:

[The veteran] was first evaluated by me on 2 
May 1995 in consultation with multiple 
complaints which he says occurred following 
his return from Saudi Arabia in Jul[y] 1991.  
He complained of rash of his arms and hands 
now decreased after treatment to a scaly rash 
on his hands; pain in his neck and shoulders, 
worse on the left; muscle contraction 
headaches; low back pain assoc with left leg 
pain and paresthesias; inability to work in 
noisy environment; abdominal pain and 
tenderness bilateral CVA's and L flank with 
pain, worse on right side at present.

Based on initial evaluation, he is felt to 
have cervical arthrosis (or sprain) with spasm 
and radiculopathy; muscle tension headaches; 
exfoliative dermatitis of his hands; 
lumbosacral arthrosis versus L-S strain with 
radiculopathy (an HNP is also a very good 
possibility); urolithiasis.  

Additionally, he has laboratory evidence of 
elevated SGPT (63), Cholesterol (261), LDL 
cholesterol (194) and decreased WBC (3.3).  
RBC indices are microsytic.

Also in May 1995, the veteran underwent a Persian Gulf 
War/General Medical Examination.  His complaints included 
skin peeling, and numbness and joint pain in his thumbs, 
knees and back.  He was first bothered by kidney stones in 
1995.  On physical examination, he presented with a stocky 
build and satisfactory nutrition.  His carriage, posture and 
gait were within normal limits (WNL).  He was right handed.  
His skin was essentially normal, but there was evidence of 
slight peeling on several of the lateral fingers which was 
compatible with contact dermatitis.  His lymphatic and hemic 
systems, nose/sinuses/mouth/throat, ears, eyes, respiratory 
system, digestive system and genitourinary system were within 
normal limits.  His cardiovascular system was unremarkable.  
No hernia was present.  An examination of the back revealed 
forward flexion at 95 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation of 35 degrees.  The only tenderness noted was at the 
level of the previous nephrostomy.  His shoulders 
demonstrated essentially full range of motion without 
tenderness.  An examination of the middle proximal 
interphalangeal joints and metacarpophalangeal joints of the 
fingers revealed no tenderness with full range of motion.  
His knees demonstrated full extension to 0 degrees and 
flexion to 140 degrees with all ligaments intact.  His 
endocrine system was within normal limits.  X-ray 
examinations of the lumbar spine, shoulders, hands, and knees 
showed no significant pathology.  His diagnoses included 
bilateral renal stones, status post lithotripsy and 
nephrostomy of left kidney; bilateral knee pain with normal 
exam; low back pain with normal exam; and bilateral shoulder 
pain with normal exam.

On VA neuropsychiatric examination in May 1995, the veteran 
reported the onset of headaches in 1992 which he described as 
a burning in his neck and back of head which occurred 
approximately two times per day.  His symptoms worsened with 
activities such as mowing the grass and sweating, but he did 
not know of any other precipitating or associated factors.  
He also complained of some numbness of the tips of his 
fingers bilaterally, especially in cold weather, which 
usually cleared with rubbing his hands.  He further reported 
neck pain and a sore left shoulder.  On mental status 
examination, he was oriented in all spheres and alert.  No 
anxiety, psychosis, or depression was noted.  His gait was 
normal including heel-toe and tandem.  His speech was normal 
with no slurred words.  His cerebellum showed good rapid 
alternating movements, and good finger-to-nose.  There was no 
ataxia.  His reflexes were 2+ and symmetrical at the knees 
and biceps.  His motor examination showed good strength 
throughout including the grips.  His sensory was intact with 
no numbness present in the fingertips.  His cranial nerves 
II-XII were intact.  He was given an impression of tension 
headaches with no signs of radiculopathy.

A VA clinic record in June 1995 provided a diagnostic 
impression of cervical radiculopathy manifested by decreased 
range of motion of the neck, spasticity of the left trapezius 
and paraspinous muscles, and 4/5 strength of the left upper 
extremity.  It was noted that the veteran's pain radiated to 
the 4 medial 2-5 digits.  In July 1995, electromyography 
(EMG) and nerve conduction velocity (NCV) studies were deemed 
normal without electrophysiologic evidence of a left cervical 
radiculopathy or diffuse sensory neuropathy. 

A lay statement from the veteran's girlfriend, received in 
September 1995, reported personal knowledge that the veteran 
did not have any health problems prior to his service in 
Desert Storm.  He had returned home in July 1991 with 
complaint of back pain.  He began to complain of neck and 
back pain in 1992, but refused to see a doctor.  In 1993, he 
went on a restricted diet per physician instructions, but had 
problems of nausea, vomiting and pain which persisted.  He 
also had stomach problems which were eventually diagnosed 
with kidney stones and required surgery.  However, he 
continued to complain of right-sided pain.

A September 1995 statement from a VA urologist indicated that 
the veteran had been treated for a large stone of the right 
kidney which initially measured 25 x 22 mm in diameter.  It 
was the urologist's medical opinion that the kidney stone 
took at least two to three years to grow to its current size.  
A November 1995 VA clinic record noted the veteran's 
complaint of left shoulder pain with decreased strength of 
the hand.

In April 2000, the veteran underwent extensive VA 
examinations in an effort to determine the nature and 
etiology of his complaints.  On peripheral nerves 
examination, he described a right ulnar tingling and pain, 
especially in the 5th metacarpal region, which was aggravated 
by activities such as driving 200 miles.  His symptoms were 
relieved by walking.  He stated that his problem might have 
begun while lifting ammunition.  He described his symptoms as 
worse in 1991 with some nagging in the left shoulder.  He 
also complained of chronic headaches that were occipital and 
bilateral, which he described as a "throbbing and a 
pressure," which started gradually.  These were worse during 
pollen season.  On examination, he could substract 7 from 100 
slightly slowly.  He could walk on toes and heels.  Romberg 
was normal.  He could jog, bend and squat easily.  His 
pupils, discs, rotations and fields were normal.  Movements 
of the face, tongue and palate were symmetrical and active.  
There were no bruits in the neck or over the orbits or scalp.  
Strength of the deltoids, biceps, triceps, finger to thumb 
movements, quadriceps, anterior tibials, hamstrings, 
gastrocnemius, peroneals and toes were all good.  There were 
neither fasciculations nor atrophy.  He could lift himself up 
with his arms while standing.  Reflexes at the biceps, 
triceps, brachioradialis, knees and ankles were all symmetric 
and active.  Abdominal reflexes were absent.  Babinski signs 
were absent.  Alternate motion was good.  Straight leg 
raising was normal.  Superficial sensation, traced figures 
and vibration in four extremities were normal.  Joint sense 
was normal in the feet.  The examiner offered diagnoses of 
"1) joint pains in the neck, shoulders, back and knees for 
decades; neurologically negative; arthritis.  2) Headaches 
for eight years; neurologically negative; muscle pains.  3) 
Diabetes in family (discussed with patient)."

VA joints examination in April 2000 included the veteran's 
report of the onset of knee pain in the 1970's.  At that 
time, he was on active duty with the Airborne unit.  He had a 
gradual onset of pain in the kneecaps which worsened with 
running.  He still noticed some degree of discomfort after 
prolonged bending and standing in the right knee.  He no 
longer jogged as it caused soreness under the right kneecap.  
He no longer had symptoms in the left knee.  He generally 
described his symptoms as mild, only affecting his ability to 
jog, and relieved by rest or Tylenol.  He next reported right 
shoulder problems in 1991 performing activities such as 
lifting, twisting, pushing, and pulling while in the Persian 
Gulf.  He generally only noticed symptoms with activities 
such as arm elevation, raking and pushing.  He occasionally 
noticed shoulder aching with car driving or overhead use, but 
the duration of pain was not long and relieved by lowering of 
the shoulder.  On physical examination, the knees were 
symmetrical and without swelling.  There was slight 
crepitation in the right parapatellar, subpattellar area on 
pressing the kneecap and through range of motion, but no pain 
bilaterally.  The knees showed full range of motion from 0 to 
140 without pain.  The knees were stable anteriorly, 
posteriorly, medially and laterally with no pain on testing.  
There was no weakness.  The quadriceps were powerful 
bilaterally.  The shoulders demonstrated normal range of 
motion of 180 degrees forward elevation, 160 degrees 
abduction, 90 degrees of internal and external rotation, and 
40 degrees of extension.  There was no external deformity, 
tenderness, crepitation, impingement or weakness.  X-ray 
examinations of the cervical spine demonstrated mild 
degenerative changes, especially of C5 and C6, with 
osteopenic appearing bones.  Bony spurs were noted in the 
right patella.  The veteran was given diagnoses of 
patellofemoral symptoms of the right knee with x-ray evidence 
of bony spurs of the patella, and mild, intermittent bursitis 
of the left shoulder.

On VA hands, thumb and fingers examination in April 2000, the 
veteran reported the onset of discomfort in the fingers, 
mostly on the right hand, in 1991.  He denied numbness.  He 
did report mild swelling, though intermittent and infrequent, 
across the knuckles almost entirely on the right hand.  He 
could still do any activity he wanted, and was asymptomatic 
at the time of examination.  On physical examination, the 
hands were overall normal in appearance.  There was no 
tenderness across the knuckles or palm of the hands.  He 
could appose the thumb to tips of the fingers bilaterally.  
He had complete flexion and extension of all the joints.  He 
could feel touch throughout.  Prior x-rays taken at VA were 
normal.  The examiner offered a diagnosis of intermittent 
pain with some swelling of the right hand, and normal 
examination of the hands at time of examination.

VA spine examination in April 2000 noted the onset of neck 
and low back discomfort in 1991.  He did not have neck 
numbness.  His still noticed a mild discomfort on moving the 
neck from side to side when driving.  His neck was normal to 
appearance on examination absent tenderness on palpation.  He 
had forward flexion and extension to 30 degrees, rotation to 
25 degrees bilaterally and 20 degrees of left and right 
flexion.  He was comfortable with the maneuvers.  He could 
raise his arms above his head, and was comfortable with that 
maneuver.  He had pulses at the wrists, normal reflexes of 
the upper extremities, and good grip strength bilaterally.  
With regard to his low back, his report of pain was more of a 
stiffness complaint as it was absent a throbbing quality and 
sharp localization.  He only noticed discomfort, soreness and 
stiffness on bending.  This discomfort did not have a 
throbbing quality, was mild in nature, and relieved with heat 
and Tylenol.  The lower back was well-formed with normal 
dorsal kyphosis and lumbar lordosis. There was no tenderness 
or tenseness on palpation.  He was capable of 90 degrees of 
forward bending, 40 degrees of left and right lateral bend, 
and 20 degrees of rotation bilaterally.  There was no pain on 
straight leg raising.  He had normal strength of the lower 
extremities.  His reflexes were intact with no sensory 
deficit.  The examiner commented that "[t]he veteran has 
previously felt some soreness or postural strain in the low 
back with impression of postural strain in the low back, 
mild, normal examination.  Prior x-rays of the back were 
reviewed from this station and were interpreted as normal."  
The examiner also offered diagnoses of mild degenerative 
disease of the cervical spine, and postural lumbar strain 
with normal examination.

A February 2002 progress note from Stanley E. Harrison, Jr., 
M.D., of Rockingham Orthopedic Associates, P.A., included the 
veteran's report of an in-service injury to the left shoulder 
during Desert Storm in 1991.  He described his injury as 
resulting in "an intense, numbing pain, which ran down his 
left arm and small fingers and now he has pain whenever he 
overexerts his shoulder."  He had current complaints of 
slipping, locking, and catching sensation with pain radiating 
to the left elbow.  His symptoms were somewhat relieved with 
a prescription of Lorcet from Dr Cresenzo.  At the time of 
examination, he was unable to lift the left arm past 50 to 60 
degrees.  A subsequent letter from Dr. Harrison to the 
referring physician Dr. Cresenzo, included the following 
assessment:

I saw [the veteran].  He was, as you know, in 
Desert Storm.  His history is unclear as to 
what happened to his left shoulder.  I think 
he may have had a subluxation/dislocation.  He 
now has some compensatory impingement in his 
left shoulder related to his rotator cuff.  I 
sent him for therapy and I took x-rays in the 
office and they were normal...

An April 2000 progress note from Rockingham Orthopedic 
Associates indicated that the veteran held a diagnosis of 
impingement syndrome and adhesive capsulitis of the left 
shoulder.  A November 2002 clinic record from the 
Rehabilitation Services Department at Annie Penn Hospital 
reflected a history that the veteran started having numbness 
down his right arm, which proceeded into his neck and 
shoulder area, by one year.  An MRI examination conducted by 
Dr. Harrison had demonstrated cervical disc rupture of C4-C5, 
and C5-C6.

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2003).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

The veteran, who served on active military duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2003).  The original statutory provisions 
providing authority to pay compensation to Persian Gulf War 
veterans was limited to an "undiagnosed illness" which, 
pursuant to regulation, consisted of chronic symptoms which 
could not be attributed to a known clinical diagnosis.  
38 U.S.C.A. § 1117 (West Supp. 1995); 38 C.F.R. § 3.317 
(1995).  VA's General Counsel determined that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia, could not be service-
connected under 38 U.S.C.A. § 1117.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

During the pendency of appeal, the statutory provision 
providing authority to pay compensation to Persian Gulf War 
veterans were substantively revised.  38 U.S.C.A. § 1117 as 
amended by § 202 of HR 1291, PL 107- 103.  Among the changes, 
service connection was extended for a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or to a degree of 10 
percent or more during the presumptive period prescribed by 
VA regulation.  The term "qualifying chronic disability" was 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

A whole new subsection (g) was added to § 1117, as follows:

For purposes of this section, signs or 
symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi symptom 
illness include the following:
(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. §§ 1112(a), 1133 (West 2002); 38 C.F.R. 
§ 3.309(a) (2003).  The diseases listed are as follows: 
primary anemia, arthritis, progressive muscular atrophy, 
brain hemorrhage, brain thrombosis, bronchiectasis, calculi 
of the kidney, bladder, or gallbladder, cardiovascular-renal 
disease (including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis, syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

V.  Service connection claims due to undiagnosed illness

At the outset, the Board notes that review of the record 
discloses an irreconcilable discrepancy among the veteran's 
reported onset of joint pain symptoms.  He primarily seeks 
service connection for musculoskeletal complaints involving 
the lower back, shoulders, neck and right knee as well as a 
neurological symptom involving the upper extremities.  This 
discrepancy is significant in this case as it speaks to the 
issue of continuity of symptoms since service.  See 
38 C.F.R. § 3.303(b) (2003).

The veteran currently attests to the onset of low back, neck, 
shoulder and upper extremity pain in 1991 during his 
deployment in the Persian Gulf.  In April 2000, he described 
to a VA examiner of having right shoulder problems due to 
physical work activities in the Persian Gulf.  At that time, 
he also reported the onset of chronic right knee pain during 
his first period of service in the early 1970's.  In February 
2002, he described to his private examiner a lifting injury 
to the left upper extremity wherein he felt "an intense, 
numbing pain" running down his arm to his fingers. 

The veteran's current statements of chronic right knee pain 
since his first period of service conflict with his specific 
denial of "Swollen or painful joints,"  and "'Trick' or 
locked knee on military examinations dated in 1974, 1977, 
1982, 1986 and 1990.  His current statements as to the onset 
to the rest of his symptoms is contradicted by his denials of 
"Swollen or painful joints," "Lameness," "Painful or 
'trick' shoulder or elbow," "Recurrent back pain," 
"'Trick' or locked knee," and "Neuritis" on his June 1991 
redeployment examination and his April 1992 ARNG quadrennial 
examination.  There is no indication that he admitted to such 
symptoms to his employer during a physical examination in 
August 1991.  Incidentally, all of these examination reports 
are unremarkable for the presence of musculoskeletal or 
neurologic disability.  He told a VA examiner in February 
1995 that he had a history of intermittent back pain for 
"several months."  He told Dr. Carly in April 1995 that his 
symptoms "occurred following his return from Saudi Arabia in 
Jul[y] 1991."  His girlfriend recalls his complaint of back 
pain upon his discharge in 1991, but the onset of neck and 
back pain in 1992.

The Board finds that the multiple inconsistencies in the 
veteran's report of symptoms raises substantial doubt as to 
when his alleged symptoms first manifested.  Possibly, this 
is the result of the faultiness of memory that occurs with 
the passage of time.  What is clear from the record is that 
the veteran specifically denied the manifestation of any of 
the claimed symptoms on his June 1991 redeployment 
examination and his April 1992 ARNG quadrennial examination, 
and his denial of right knee symptoms are recorded in 5 
previous examination reports dating back to 1974.  These 
statements bear the indicia of trustworthiness as they are 
more contemporaneous in time to the alleged onset of 
symptoms, were made under signature acknowledging the 
penalties for false statements, and were made to a physician 
for purposes of a proper diagnosis.  On this evidence, the 
Board finds that the veteran's own admissions that the onset 
of symptoms occurred following his discharge from service to 
be more consistent with the evidence of record, and that the 
weight of the evidence preponderates against a finding of 
continuity of symptomatology since service.  38 C.F.R. 
§ 3.303(b) (2003).

A.  Low back disability

The veteran claims service connection for low back disability 
as due to undiagnosed illness.  His symptoms of occasional or 
intermittent low back pain has been diagnosed as postural 
lumbar strain.  As a matter of law, his claim that his low 
back pain is a manifestation of undiagnosed illness falls 
outside the purview of either 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317 as these symptoms have been attributed to a 
recognized, diagnosed disability.

Nonetheless, the veteran may seek to establish service 
connection for a lumbar spine disability under the general 
laws governing VA compensation benefits.  See Combee v. 
Principi, 34 F.3d 1039, 1043 (1994).  His service medical 
records for both periods of service are negative for 
treatment or diagnosis of low back disability.  His June 1991 
redeployment examination and his 1992 ARNG quadrennial 
examination record his denial of "Recurrent back pain" with 
normal clinic evaluations.  As addressed above, the Board 
finds that the preponderance of the evidence weighs against a 
finding of continuity of symptomatology.  The veteran vaguely 
refers to physical work activities in the Persian Gulf as a 
possible etiology of his back pain, but he is not deemed 
competent to speak to issues concerning medical causation.  
38 C.F.R. § 3.159(a)(1) (2003); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent evidence of record 
that the veteran's low back symptoms, diagnosed as postural 
lumbar strain was incurred in or aggravated by service or 
related to events therein.  There is an assessment of 
arthritis which comes many years after service, and is not 
confirmed by x-ray examination.  

Therefore, the preponderance of the evidence establishes that 
the veteran's low back pain, which has been diagnosed as 
postural lumbar strain and arthritis, did not manifest itself 
until after discharge from his second period of active 
service, that there is no competent evidence that arthritis 
of the lumbar spine was manifest to a compensable degree 
within one year from separation from service or that a causal 
relationship exists between the current diagnoses and 
event(s) during a period of active service.  The claim for 
service connection for low back disability claimed as a 
manifestation of undiagnosed illness must be denied.  The 
benefit of the doubt rule is not for application in this 
case.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

B.  Musculoskeletal symptoms

The veteran claims service connection for symptoms of 
bilateral shoulder pain, neck pain, and upper extremity 
weakness and numbness as due to undiagnosed illness.  His 
left shoulder holds diagnoses of bursitis, and impingement 
syndrome with adhesive capsulitis, and neck pain with right 
upper extremity weakness.  His neck and right upper extremity 
pain has been variously assessed as cervical arthrosis with 
spasm and radiculopathy, rupture of C4-5 and C5-5 as 
demonstrated by MRI examination, and degenerative disease.  
As his symptoms have been attributed to recognized, diagnosed 
disabilities, the Board has no basis to consider an 
undiagnosed disability claim under 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317.  

The veteran's service medical records for both periods of 
service are negative for treatment or diagnosis of the 
claimed symptoms.  His June 1991 redeployment examination and 
his 1992 ARNG quadrennial examination record his denial of 
symptoms such as "Swollen or painful joints," "Lameness," 
"Painful or 'trick' shoulder or elbow," and "Neuritis."  
As addressed above, there is no documented complaint of any 
symptoms until 1994, and the preponderance of the evidence 
militates against a finding of continuity of symptomatology.  
Diagnoses of left shoulder impingement syndrome with adhesive 
capsulitis, cervical arthrosis with spasm and radiculopathy, 
degenerative disease of the cervical spine, and rupture of 
C4-C5 and C5-C6 were first offered several years after his 
discharge from service.

Therefore, the Board finds, by a preponderance of the 
evidence, that the veteran's musculoskeletal symptoms of 
shoulder and neck pain with finger numbness have been 
diagnosed as left shoulder impingement syndrome with adhesive 
capsulitis and degenerative disease of the cervical spine 
with rupture of C4-C5 and C5-C6 and radiculopathy.  The 
claimed symptoms did not manifest themselves until after 
discharge from his second period of active service, and there 
is no competent evidence that degenerative changes were 
manifest to a compensable degree within one year from 
separation from service or that a causal relationship between 
the current diagnoses and event(s) during a period of active 
service exists.  Dr. Harrison's consultation notes include a 
speculative comment that the veteran "may have had" 
subluxation injury in service, but this assessment was based 
solely on the veteran's unsubstantiated report of injury 
which was even "unclear" to the examiner.  This comment is 
nothing more than transcription of lay history that is 
inaccurate, and holds no probative value.  As such, the claim 
for service connection for musculoskeletal symptoms, to 
include finger numbness and shoulder and neck joint 
throbbing, claimed as manifestations of an undiagnosed 
illness must be denied.  The benefit of the doubt rule does 
not apply.  Ortiz, 274 F. 3d. at 1365.

In so holding, the Board has deemed the veteran as competent 
to describe his claimed symptoms but, as noted above, has 
found inconsistencies that cannot be reconciled.  His signed 
statements in service, therefore, have been deemed more 
reliable as to the onset of his symptoms.  He is not deemed 
competent to self-diagnose his symptoms, and his own opinion 
as to etiology holds no probative weight.  38 C.F.R. 
§ 3.159(a)(1) (2003); Espiritu, 2 Vet. App. 492 (1992).  The 
Board has also carefully reviewed the veteran's claim of a 
lifting injury in service, and notes that this event is not 
alleged that such event occurred while engaged with combat 
with the enemy.  The provisions of 38 U.S.C.A. § 1154(b), 
therefore, are inapplicable.

C.  Knee pain

Finally, the veteran claims service connection for knee 
disability as due to undiagnosed illness.  His claim on this 
issue is somewhat vague.  He has referred to problems with 
both knees in general, and specific complaint of right knee 
pain since his first period of service.  There is no 
objective evidence of left knee disability in the record and, 
during an April 2000 VA examination, the veteran specifically 
indicated that he no longer had symptoms in the left knee.  
The subsequent treatment records do not reflect treatment 
for, or complaint of, left knee symptoms.  The preponderance 
of the evidence, therefore, demonstrates that there is no 
current disability of the left knee.  The right knee symptoms 
have been diagnosed as patellofemoral syndrome.  Accordingly, 
the veteran has not presented a valid claim for undiagnosed 
illness under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  

The veteran's service medical records for his first period 
are negative for any lay or medical evidence of right knee 
disability.  There is no medical evidence of treatment for 
right knee disability during the 25 years intermediate from 
his second period of service, to include ARNG examinations 
dated in 1977, 1982, 1986 and 1990.  He entered his second 
period of active duty in September 1990 without an 
examination being given.  In such a situation, he must be 
presumed to have entered service in sound condition.  Jensen 
v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  He specifically 
denied a history of symptoms of "Swollen or painful 
joints," and "'Trick' or locked knee," on his June 1991 
redeployment examination and his April 1992 ARNG quadrennial 
examination with normal evaluations of the right knee given 
at each examination.  A diagnosis of patellofemoral syndrome 
of the right knee was first offered many years after service.

Based upon the above, the Board finds the preponderance of 
the evidence establishes that the veteran's right knee pain, 
which has been diagnosed as patellofemoral syndrome, did not 
manifest until after discharge from his second period of 
active service, and that there is no competent evidence of 
record suggesting a causal relationship between the current 
diagnosis and event(s) during a period of active service.  
The veteran claim on continuity of symptomatology since his 
first period of service and thereafter is not deemed credible 
when viewed against the evidence of record, to include his 
own statements and admissions.  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for low back disability, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for musculoskeletal symptoms, to include 
finger numbness and shoulder and neck joint throbbing, 
claimed as manifestations of an undiagnosed illness is 
denied.

Service connection for knee pain, claimed as a manifestation 
of an undiagnosed illness, is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



